Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group Ia and Ib. Claim 1-11, drawn to semiconductor devices with at least one potential-jump barrier specially adapted for light emission, having p-n junctions, classified in H01L33/0016, or control of displays using electroluminescent display elements, which are semiconductor devices, e.g. diodes or transistors, arranged in a matrix, classified in G09G3/32.
Group II. Claims 12-18, drawn to manufacturing process of semiconductor devices with at least one potential-jump barrier specially adapted for light emission, classified in H01L33/005.
The inventions are independent or distinct, each from the other because:
Inventions in Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the semiconductor device with particular structure as claimed in claim 1 is not required to be manufactured via the specific steps as outlined in claim 12.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: structure of semiconductor device as claimed requires search and consideration in distinct fields different from search and consideration for specific manufacturing process and steps of semiconductor device.
In addition, this application contains claims directed to the following patentably distinct species within Group I:
Group Ia: claims 1-8, drawn to semiconductor devices with at least one potential-jump barrier specially adapted for light emission, having p-n junctions, classified in H01L33/0016
Group Ib: claims 9-11, drawn to control of displays using electroluminescent display elements, which are semiconductor devices, e.g. diodes or transistors, arranged in a matrix, classified in G09G3/32.
The species are independent or distinct because Group Ia are related with specific structure of semiconductor device useable in display device, while Group Ib are related to details of display device in addition to semiconductor devices, with additional detail on structure and control of display device such as switches and management for defective pixel. In addition, these species are not obvious variants of each other based on the current record.
In case applicant elect Group I for examination from restriction, applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: structure of semiconductor device as claimed requires search and consideration in distinct fields different from search and consideration for specific structure, component and control of display device.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
A telephone call was made to applicant’s representative Il Nam Koh on 2/17/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PEIJIE SHEN/Examiner, Art Unit 2694       


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694